Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 1 of 7            FILED
                                                               2020 Jun-23 AM 10:52
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 2 of 7
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 3 of 7
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 4 of 7
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 5 of 7
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 6 of 7
Case 2:20-cv-00878-CLM Document 1 Filed 06/22/20 Page 7 of 7
